Title: To James Madison from Dolley Madison, 12 November 1805
From: Madison, Dolley
To: Madison, James


          
            Phila. Novr. 12th. 1805
          
          I received yours containing Payne’s letter yesterday, my best beloved, which gave me great pleasure, and immediately after was surprised and pleased by a visit from our brother John, he says his anxiety to see me was so great that he could not control it and I only regret that he should have indulged it without informing you. He travelled in the mail and had not slept for 3 nights—and now my darling I must tell you that our poor horse is considered incurable and that Mr. Patton has so interested himself as to procure one of the finest pairs of Sorrel, he knows them perfectly and gives ours in exchange with three hundred and fifty dollars difference I told him I was extremely averse to the purchase, until I could hear from you, but he insists on paying for them, himself taking an order on Mr. Lewis, as he knows the opportunity will be lost.
          I wish I could now appoint a day for returning, tho’ my knee is perfectly healed and gains strength I am unable to ride two days together a few days without sinking under fatigue—but as I am well I shall expect to be quite ready for Mr. Cutts and Anna about the 20th. No tongue can express my anxiety to be with you, at home. The Doctor is much concerned at the idea of my journey, as I have freely told him I would risk every thing to join you, he says he hopes it will be sufficiently firm by that time to travel with great care. Adieu for the present my dear husband your
          
            D.
          
        